Exhibit 10.6

 



PACIFIC ETHANOL, INC.

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) dated and effective as of
___________ (the “Grant Date”) by and between Pacific Ethanol, Inc., a Delaware
corporation (the “Company”), and<< First_Name>> <<Last_Name>> (“Board Member”),
is entered into as follows:

 

WHEREAS, the Company has established the Pacific Ethanol, Inc. 2016 Stock
Incentive Plan (the “Plan”), a copy of which has previously been provided to
Board Member or is provided with this Agreement; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that Board Member be granted shares of the
Company’s $.001 par value per share Common Stock (the “Restricted Stock”)
subject to the restrictions stated below.

 

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to them in the Plan. References herein to the
Company shall also include, where and as applicable, any Parent or Subsidiary of
the Company in the same manner used in the Plan.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.               Grant of Restricted Stock. Subject to the terms and conditions
of this Agreement and of the Plan, the Company hereby grants to Board Member,
(«Total_of_Shares_in_Words») («Total_of_Shares») shares of Restricted Stock. As
soon as practicable, the Company shall cause the shares of Restricted Stock to
be issued in Board Member’s name. During the Restriction Period (as defined
below), the Restricted Stock shall be held in the custody of the Company or its
designee for Board Member’s account. The Restricted Stock shall be subject to,
and shall bear appropriate legends with respect to, the restrictions described
herein.

 

2.               Vesting Schedule.

 

(a)       The interest of Board Member in the Restricted Stock shall vest as to
all (num shares) shares of such Restricted Stock on the earlier to occur of (i)
July 1, [____], or (ii) the date of the Company’s next Annual Meeting of
Shareholders; provided that the Board Member remains a member of the Board of
Directors of the Company from the Grant Date to the applicable vesting date.  If
a vesting date falls on a weekend or any other day on which the NASDAQ Stock
Market (“NASDAQ”) is not open, vesting of the corresponding Restricted Stock
shall occur on the next following NASDAQ trading day. Notwithstanding the
foregoing, the interest of Board Member in the Restricted Stock may vest as to
one hundred percent (100%) of the then unvested shares of Restricted Stock upon
a Change in Control but only in accordance with the Plan.

 

 

 



 1 

 

 

 

(b)       Upon termination of the Restriction Period, the Company shall, as soon
as practicable thereafter, deliver to Board Member a certificate representing
the shares of Restricted Stock with respect to which such restrictions have
lapsed. Board Member may instruct the Company in writing to deliver vested
shares of Restricted Stock to Board Member’s broker or other designee; provided,
that Board Member shall communicate such instruction in writing to the Chief
Financial Officer or other designated officer of the Company as to the
applicable vesting amount not more than thirty (30) business days and not less
than five (5) business days prior to the applicable vesting date. If Board
Member does not timely provide such instructions, the Company may deliver the
vested shares of Restricted Stock to Board Member personally or to Board
Member’s home or other address as set forth in the Company’s books and records.

 

3.       Restrictions.

 

(a)       No portion of the Restricted Stock or rights granted hereunder may be
sold, transferred, assigned, pledged or otherwise encumbered or disposed of by
Board Member until such portion of the Restricted Stock becomes vested in
accordance with Section 2 of this Agreement. The period of time between the date
hereof and the date shares of Restricted Stock vest is referred to herein as the
“Restriction Period” as to those shares of Restricted Stock. In addition, none
of the Restricted Stock, even if vested, may be sold or transferred in
contravention of (i) any market blackout periods the Company may impose from
time to time, or (ii) the Company’s insider trading policies to the extent
applicable to Board Member from time to time.

 

(b)       The vesting schedule requires Board Member’s continued service as a
member of the Board of Directors of the Company during the applicable vesting
periods as a condition to the vesting of the Restricted Stock and the rights and
benefits under this Agreement. If Board Member’s service as a member of the
Board of Directors of the Company is terminated for any reason, whether
voluntarily or involuntarily, the balance of the Restricted Stock subject to the
provisions of this Agreement which has not vested at the time of Board Member’s
termination of service shall be forfeited by Board Member without payment of any
consideration by the Company and neither Board Member nor any successor, heir,
assign or personal representative of Board Member shall have any right, title or
interest in or to the forfeited shares of Restricted Stock or the certificates
evidencing them, and the Company shall direct its transfer agent of the Common
Stock to make the appropriate entries in its records showing the cancellation of
the certificate or certificates for such Restricted Stock. Service as a member
of the Board of Directors of the Company for only a portion of a vesting period,
even if a substantial portion, will not entitle Board Member to any
proportionate vesting of the Restricted Stock allocated to that period or avoid
or mitigate the forfeiture of Board Member’s Restricted Stock that will occur
upon the cessation of Board Member’s service as a member of the Board of
Directors of the Company.

 

4.       Shareholder Rights. During the Restriction Period, Board Member shall
have all the rights of a shareholder with respect to the Restricted Stock except
for the right to transfer the Restricted Stock, as set forth in Section 3 of
this Agreement. Accordingly, Board Member shall have the right to vote the
Restricted Stock and to receive any cash dividends paid to or made with respect
to the Restricted Stock; provided, however, that dividends paid, if any, with
respect to that Restricted Stock which has not vested at the time of the
dividend payment shall be held in the custody of the Company and shall be
subject to the same restrictions that apply to the corresponding Restricted
Stock.

 

 

 



 2 

 

 

5.       Changes in Common Stock. If any change is made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Company’s receipt of consideration, appropriate
adjustments shall be made by the Plan Administrator to (i) the maximum number
and/or class of securities issuable under the Plan, (ii) the maximum number
and/or class of securities for which any one person may be granted Awards under
the Plan per calendar year, (iii) the number and/or class of securities and the
exercise or base price per share (or any other cash consideration payable per
share) in effect under each outstanding Award under the Discretionary Grant
Program, and (iv) the number and/or class of securities subject to each
outstanding Award under the Stock Issuance Program and the cash consideration
(if any) payable per share thereunder. To the extent such adjustments are to be
made to outstanding Awards, those adjustments shall be effected in a manner that
shall preclude the enlargement or dilution of rights and benefits under those
Awards. The adjustments determined by the Plan Administrator shall be final,
binding and conclusive.

 

6.               Taxes.

 

(a)             Board Member will recognize ordinary income for federal income
tax purposes on each date the Restricted Stock subject to Board Member’s award
vests, whether pursuant to the normal vesting schedule above, the acceleration
provisions of this Agreement that may apply or otherwise. The amount of Board
Member’s taxable income on each such vesting date will equal the fair market
value per share of Common Stock on the date of vesting times the number of
shares of Restricted Stock which vest on that date.

 

(b)             Board Member shall be liable for any and all taxes arising out
of this grant or the vesting of Restricted Stock hereunder. The Company makes no
representation or undertaking regarding the tax treatment to Board Member in
connection with the grant, issuance, vesting or settlement of the Restricted
Stock or the subsequent sale of any of the shares of Restricted Stock. The
Company does not commit and is under no obligation to structure the Restricted
Stock award or program to reduce or eliminate Board Member’s tax liability.

 

7.       Securities Law Compliance. The Company will use its reasonable
commercial efforts to assure that all Restricted Stock issued pursuant to this
Agreement is registered under the federal securities laws. However, no
Restricted Stock will be issued pursuant to Board Member’s award if such
issuance would otherwise constitute a violation of any applicable federal or
state securities laws or regulations or the requirements of The NASDAQ Capital
Market and any stock exchange or other market on which the Common Stock is then
quoted or listed for trading. The inability of the Company to obtain approval
from any regulatory body having authority deemed by the Company to be necessary
to the lawful issuance of any Restricted Stock hereunder shall defer the
Company’s obligation with respect to the issuance of such Restricted Stock until
such approval has been obtained.

 

 

 



 3 

 



8.       Miscellaneous.

 

(a)       The grant of Restricted Stock or another award to Board Member in any
one year, or at any time, does not obligate the Company to make a grant in any
future year or in any given amount and should not create an expectation that the
Company might make a grant in any future year or in any given amount.

 

(b)       The Company shall not be required (i) to transfer on its books any
shares of Restricted Stock which shall have been sold or transferred in
violation of any of the provisions set forth in this Agreement, or (ii) to treat
as owner of such shares or to accord the right to vote as such owner or to pay
dividends to any transferee to whom such shares shall have been so transferred.

 

(c)       The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.

 

(d)       Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon delivery to Board Member at Board
Member’s address then on file with the Company.

 

(e)       This Agreement shall not be construed so as to grant Board Member any
right to remain in the service (or, if also an employee, the employ) of the
Company.

 

(f)       The parties agree that neither the Company nor any of its affiliates
shall have any further obligation to Board Member relating to the grant of stock
or other incentive compensation except as stated herein.

 

(g)       This Agreement and the Plan constitute the entire agreement of the
parties with respect to the subject matter hereof. This Agreement may not be
amended except with the consent of the Committee and by a written instrument
duly executed by the Company and Board Member.

 

(h)       This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and to their heirs, personal representatives, successors and
assigns. The terms of this Agreement shall in all respects be subject to the
terms of the Plan. Board Member hereby agrees to accept as binding, conclusive
and final all decisions and interpretations of the Committee upon any questions
arising under the Plan or this Agreement.

 

(i)       The interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of Delaware without resort to that
State’s conflicts-of-laws rules.

 

(j)       This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise make changes in its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

 

 

 



 4 

 

 

9.       Mandatory Arbitration. ANY AND ALL DISPUTES OR CONTROVERSIES BETWEEN
BOARD MEMBER AND THE COMPANY OR BETWEEN THE COMPANY AND BOARD MEMBER ARISING OUT
OF, RELATING TO OR OTHERWISE CONNECTED WITH THIS AGREEMENT OR THE AWARD OF
RESTRICTED STOCK EVIDENCED HEREBY OR THE VALIDITY, CONSTRUCTION, PERFORMANCE OR
TERMINATION OF THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY BINDING
ARBITRATION TO BE HELD IN SACRAMENTO COUNTY, CALIFORNIA. THE ARBITRATION
PROCEEDINGS SHALL BE GOVERNED BY (I) THE NATIONAL RULES FOR THE RESOLUTION OF
COMMERCIAL DISPUTES THEN IN EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION, AND
(II) THE FEDERAL ARBITRATION ACT. THE ARBITRATOR SHALL HAVE THE SAME, BUT NO
GREATER, REMEDIAL AUTHORITY AS WOULD A COURT HEARING THE SAME DISPUTE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES
TO THE ARBITRATION AND SHALL BE IN LIEU OF THE RIGHTS THOSE PARTIES MAY
OTHERWISE HAVE TO A JURY TRIAL; PROVIDED, HOWEVER, THAT SUCH DECISION SHALL BE
SUBJECT TO CORRECTION, CONFIRMATION OR VACATION IN ACCORDANCE WITH THE
PROVISIONS AND STANDARDS OF APPLICABLE LAW GOVERNING THE JUDICIAL REVIEW OF
ARBITRATION AWARDS. THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION THAT REVEALS
THE ESSENTIAL FINDINGS AND CONCLUSIONS ON WHICH THE DECISION IS BASED, AND THE
ARBITRATOR’S DECISION SHALL BE SUBJECT TO SUCH JUDICIAL REVIEW AS IS PROVIDED BY
LAW. THE COMPANY SHALL PAY ANY ARBITRATION FILING FEE, AND WILL BEAR ALL OTHER
COSTS OF ARBITRATION, INCLUDING FEES FOR THE SERVICES OF THE ARBITRATOR AND ANY
COURT REPORTER ORDERED BY THE ARBITRATOR. EACH PARTY SHALL BEAR ITS, HIS OR HER
OWN COSTS OF LEGAL REPRESENTATION; PROVIDED, HOWEVER, IF ANY PARTY PREVAILS ON A
CLAIM ENTITLING THE PREVAILING PARTY TO ATTORNEYS’ FEES AND/OR COSTS, THE
ARBITRATOR MAY AWARD REASONABLE FEES AND/OR COSTS TO THE PREVAILING PARTY IN
ACCORDANCE WITH SUCH CLAIM. JUDGMENT SHALL BE ENTERED ON THE ARBITRATOR’S
DECISION IN ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER OF SUCH
DISPUTE OR CONTROVERSY. NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY IN AN
APPROPRIATE MATTER APPLY TO A COURT PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 1281.8, OR ANY COMPARABLE STATUTORY PROVISION OR COMMON LAW
PRINCIPLE, FOR PROVISIONAL RELIEF, INCLUDING A TEMPORARY RESTRAINING ORDER OR A
PRELIMINARY INJUNCTION. TO THE EXTENT PERMITTED BY LAW, THE PROCEEDINGS AND
RESULTS, INCLUDING THE ARBITRATOR’S DECISION, SHALL BE KEPT CONFIDENTIAL TO THE
EXTENT PERMITTED BY APPLICABLE LAW.

 

10.       Remaining Terms. The remaining terms and conditions of Board Member’s
award are governed by the Plan, and Board Member’s award is also subject to all
interpretations, amendments, rules, regulations and decisions that may from time
to time exist, be adopted or made under and pursuant to the Plan. The General
Plan Description, which is the official prospectus summarizing the principal
features of the Plan, has previously been provided to Board Member or is
provided with this Agreement.

 

(Signature Page Follows)

 

 

 

 5 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective on
the date first set above.

 

 

COMPANY: PACIFIC ETHANOL, INC.,   a Delaware corporation          
By:    _________________________      Christopher W. Wright      Vice President,
General Counsel and Secretary

 

I, the undersigned Board Member, hereby acknowledge receiving, reading and
understanding the General Plan Description, which is the official prospectus
summarizing the principal features of the Plan, this Agreement and the Plan
itself. I further acknowledge and accept the foregoing terms and conditions of
the Restricted Stock award evidenced hereby. I also acknowledge and agree that
the foregoing sets forth the entire understanding between the Company and me
regarding my entitlement to receive the shares of the Company’s Common Stock
subject to such award and supersedes all prior oral and written agreements on
that subject.

 



BOARD MEMBER: _______________________________________       Print:
__________________________________

 

 

 

 



 6 

